Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 24, 2016

The Court of Appeals hereby passes the following order:

A16A0942. JAMIL LEEPER v. THE STATE.

      On March 5, 2012, Jamil Leeper pled guilty to a number of offenses. He
subsequently filed a motion for sentence reduction, which the trial court denied on
August 16, 2012. In 2015, he filed an out-of-time motion for sentence reduction. The
trial court denied the motion, and Leeper filed both a discretionary appeal and a direct
appeal.   We dismissed the discretionary appeal as untimely.            See Case No.
A16D0195. We, likewise, must dismiss this direct appeal.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. See Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247)
(2010). Once this statutory period expires, a trial court may modify only a void
sentence. Id. A direct appeal does not lie from the denial of a motion to modify a
sentence filed outside the statutory time period unless the motion raises a colorable
claim that the sentence is, in fact, void. Id. A sentence is void only if it imposes
punishment that the law does not allow. Von Thomas v. State, 293 Ga. 569, 572 (2)
(748 SE2d 446) (2013).
      In his motion, Leeper essentially asked the trial court to exercise its discretion
to reduce his sentence out of fairness. But "[a]ssertions taking issue with the
procedure employed in imposing a valid sentence or questioning the fairness of an
imposed sentence do not allege a sentence is void." (Citation and punctuation
omitted.) Coleman v. State, 305 Ga. App. 680, 680-681 (700 SE2d 668) (2010).
Accordingly, Leeper's motion did not raise a colorable void-sentence argument, the
trial court had no power to grant the motion, and Leeper is not entitled to appellate
review of the order denying it. See id. This appeal is therefore DISMISSED.




                                     Court of Appeals of the State of Georgia
                                                                          02/24/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.